Exhibit 10.3
 


 
MERCER INSURANCE GROUP, INC.
SENIOR MANAGEMENT RETENTION PLAN
 
Article 1.
Purpose.

 
This Mercer Insurance Group, Inc. Senior Management Retention Plan (this “Plan”)
is intended to reward selected officers and key employees of Mercer Insurance
Group, Inc. (“Mercer”) and its subsidiaries who continue to provide services to
Mercer, United Fire & Casualty Company (“United Fire”), or their subsidiaries
(collectively, the “Company”) after the consummation of the merger of a
wholly-owned subsidiary of United Fire with and into Mercer pursuant to the
terms and conditions of the Merger Agreement, as defined below (the “Merger”).
 
Article 2.
Definitions.

 
 
(a)
“409A Penalties” has the meaning set forth in Section 8.9 of this Plan.

 
 
(b)
“Cause” means (i) a Participant’s failure to perform his job duties and
responsibilities in a manner commensurate with his position (for reasons other
than disability), (ii) a Participant’s refusal to comply in any material respect
with lawful Company policies or directives, (iii) a Participant’s material
breach of any contract or agreement between such Participant and the Company, or
such Participant’s material breach of any statutory duty, fiduciary duty that
such Participant owes to the Company, (iv) the Participant’s commission of an
act of fraud, theft, embezzlement or other unlawful act against the Company or
involving Company property or assets or such Participant’s engaging in
unprofessional, unethical or intentional acts that materially discredit the
Company or are materially detrimental to the reputation, character or standing
of the Company, or (v) the Participant’s indictment, conviction or nolo
contendere or guilty plea with respect to any felony or crime of moral
turpitude. 

 
 
(c)
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
(d)
“Committee” means the Compensation Committee of the Board of Directors of United
Fire.

 
 
(e)
“Company” has the meaning set forth in Article 1 of this Plan.

 
 
(f)
“Effective Time” has the meaning ascribed to such term in the Merger Agreement.

 
 
(g)
“Good Reason” means the occurrence of any of the following events without the
Participant’s prior consent: (i) a material diminution in the Participant’s
annual base salary; or (ii) a change by more than fifty (50) miles of the
geographic location at which the Participant is required to perform his
principal services to the Company; provided that (A) the Participant provides
written notice to the Company within ninety (90) calendar days after the initial
existence of such event, setting forth the reason such event would constitute
Good Reason hereunder, and (B) the Company fails to cure such event within
thirty (30) calendar days after receipt of such notice.   

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
(h)
“Mercer” has the meaning set forth in Article 1 of this Plan.

 
 
(i)
“Merger” has the meaning set forth in Article 1 of this Plan.

 
 
(j)
“Merger Agreement” means that certain Agreement and Plan of Merger, by and among
United Fire, Red Oak Acquisition Corp. and Mercer, dated as of November 30,
2010.

 
 
(k)
“Merger Agreement Date” means the date on which the Merger Agreement is executed
by United Fire, Red Oak Acquisition Corp. and Mercer.

 
 
(l)
“Participant” means an officer or key employee of the Company who is listed on
Schedule A hereto.

 
 
(m)
“Plan” means this Senior Management Retention Plan.

 
 
(n)
“Retention Bonus” means the bonus for which a Participant is eligible pursuant
to Article 5 of this Plan.

 
 
(o)
“United Fire” has the meaning set forth in Article 1 of this Plan.

 
Article 3.
Effective Date of Plan.

 
This Plan shall be effective as of the Effective Time of the Merger.
 
Article 4.
Eligibility.

 
The Participants in this Plan shall include only those officers and key
employees of the Company who are employed by the Company as of the Merger
Agreement Date and listed on Schedule A hereto.
 
Article 5.
Retention Bonuses.

 
5.1.           Each Participant who remains continuously employed by the Company
for a period of nine (9) months following the Effective Time shall be entitled
to a Retention Bonus in an amount equal to the amount set forth next to such
Participant’s name on Schedule A.
 
5.2.           One-third (33.33%) of the Retention Bonus shall be paid to the
Participant in cash within three (3) business days after the three-month
anniversary of the Effective Time, provided the Participant remains continuously
employed by the Company from the Effective Time through such three-month
anniversary.
 
5.3.           An additional one-third (33.33%) of the Retention Bonus shall be
paid to the Participant in cash within three (3) business days after the
six-month anniversary of the Effective Time, provided the Participant remains
continuously employed by the Company from the Effective Time through such
six-month anniversary.
 
5.4.           The remaining one-third (33.33%) of the Retention Bonus shall be
paid to the Participant in cash within three (3) business days after the
nine-month anniversary of the Effective Time, provided the Participant remains
continuously employed by the Company from the Effective Time through such
nine-month anniversary.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
5.5.           If (i) the Company terminates a Participant’s employment without
Cause, or (ii) a Participant terminates his employment with the Company for Good
Reason, in either case prior to the end of the nine-month period following the
Effective Time, then the Company shall make a lump sum cash payment to the
Participant within three (3) business days after the date of such termination of
employment in an amount equal to one-third (33.33%) of the full amount of the
Retention Bonus.  Following such payment, the Participant shall not be entitled
to any subsequent payments under this Plan.
 
5.6.           If a Participant’s employment with the Company terminates prior
to the end of the nine-month period following the Effective Time for any reason
other than (i) a termination by the Company without Cause, or (ii) a termination
by the Participant for Good Reason, such Participant shall not be entitled to
any subsequent payments under this Plan.
 
Article 6.
Administration.

 
The Plan shall be administered by the Committee (or any successor thereto)
consistent with the purpose and terms of this Plan.  The Committee shall have
full power and authority to interpret this Plan and to make any determinations
and to take such other actions as it deems necessary or advisable in carrying
out its duties under this Plan, including the delegation of such authority or
power, where appropriate.
 
Article 7.
Amendment and Termination.

 
The Plan shall terminate when the total amount of all Retention Bonuses has been
paid to the respective Participants.  The Plan may not be amended in any manner
that is adverse to a Participant without the written consent of such
Participant.
 
Article 8.
Miscellaneous.

 
8.1.           No Retention Bonus shall be taken into consideration for the
calculation of any pension, severance or other benefit under any employee
benefit plan, program or arrangement, except as shall be required by applicable
law.
 
8.2.           The right of a Participant to receive a Retention Bonus shall not
be deemed a right to continued employment prior to or after the Effective Time,
and shall not entitle the Participant to additional payments under any other
plan or program implemented by the Company.
 
8.3.           No Participant shall have the power or right to transfer (other
than by will or the laws of descent and distribution), alienate or otherwise
encumber such Participant’s interest under this Plan.  The provisions of this
Plan shall inure to the benefit of each Participant and the Participant’s
beneficiaries, heirs, executors, administrators and successors in interest.
 
8.4.           The Company may make such provisions and take such action as it
may deem necessary or appropriate for the withholding of any taxes that the
Company believes to be required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
Retention Bonus.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
8.5.           The Plan is binding on all Participants and their respective
heirs and legal representatives, on the Committee and its successor and on the
Company and its successors, whether by way of merger, consolidation, purchase or
otherwise.  Following the Effective Time, this Plan shall be binding on the
Surviving Corporation, as defined in the Merger Agreement, to the same extent as
if the Surviving Corporation had expressly assumed this Plan.
 
8.6.           The Plan and all determinations made and actions taken under this
Plan shall be governed by the laws of the State of Iowa (excluding the choice of
law provisions thereof).
 
8.7.           If any provision of this Plan is held unlawful or otherwise
invalid or unenforceable, in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other parts of this Plan, which parts
shall remain in full force and effect.
 
8.8.           The Retention Bonuses are intended to be exempt from Section 409A
of the Code as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment.  In the event the terms of this Plan would subject a
Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company may amend the terms of this Plan to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Plan.
 


 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
 
Schedule A
 


 
Participant
Retention Bonus
Andrew R. Speaker
$281,250
David B. Merclean
$125,000
Paul R. Corkery
$110,000
Paul D. Ehrhardt
$145,000



 


 


 
 
 
5
 

--------------------------------------------------------------------------------